Citation Nr: 0904572	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating for left ear hearing 
loss, currently rated as 0 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from 
September 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 Regional Office (RO) in 
St. Petersburg, Florida rating decision, which denied the 
claim on appeal.

The record reflects that after the statement of the case 
(SOC) the Veteran submitted additional relevant evidence to 
the Board.  No subsequent supplemental statement of the case 
(SSOC) was issued, but this is not necessary because the 
evidence was accompanied by a waiver of initial review by the 
agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2008).

The entitlement to an initial rating for left ear hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current right ear hearing loss 
according to VA standards.

2.  The Veteran was exposed to combat during his one (1) year 
service in Vietnam in 1969-70.

3.  There is at least an approximate balance of positive and 
negative evidence as to whether or not the Veteran has a 
current diagnosis of PTSD, attributed to his combat exposure 
in the military.



CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2008).

2.  Resolving doubt in favor of the Veteran, his PTSD was 
incurred during his military service.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for PTSD and right ear hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In light of the favorable decision herein 
as to entitlement to service connection for PTSD, the Board 
finds that any deficiencies in notice as to this issue were 
not prejudicial to the veteran.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in July 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121. 

The 2006 also letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board notes that the Veteran was provided a VA 
examination for hearing loss in December 2006, at which he 
was not diagnosed with compensable right ear hearing loss.  
The Board finds this examination report sufficient upon which 
to base a decision with regards to the claims for service 
connection for right ear hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).



Right Ear Hearing Loss

In addition to direct service connection, as discussed above, 
service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for right ear hearing loss may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  In the instant case, there is no 
presumed service connection because compensable right ear 
hearing loss was not medically diagnosed within one year of 
discharge; indeed, compensable right ear hearing loss has yet 
to be diagnosed.  Hence, the Veteran's entitlement to service 
connection for right ear hearing loss will be further 
discussed under direct service connection.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected. Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran alleges that he has hearing loss of the right ear 
as the result of his active duty service.  Specifically, he 
contends that he worked as a machine gunner and was exposed 
to consistent noise during his period of service in Vietnam, 
including one explosion within feet of him that caused 
ringing and subjective hearing loss for several days. 
 
The veteran's DD-214 indicate his MOS was that of an Machine 
Gunner and that he received, among other awards and 
commendations, a Combat Action Ribbon for his service in 
Vietnam.  Given his combat action exposure to high noise 
levels is likely and may be presumed.  Upon review, however, 
the entirety of the Veteran's service treatment records is 
absent any complaints, treatment, or diagnosis of right ear 
hearing loss, according to VA standards.  In addition, there 
is no indication in the medical evidence of record that the 
Veteran has a current diagnosis of right ear hearing loss 
according to 38 C.F.R. § 3.385.  Thus, as explained in 
greater detail below, the Veteran cannot establish a direct 
service connection for right ear hearing loss. 
 
After service, there is no evidence of treatment or 
complaints of right ear hearing loss for multiple decades.  
Following the Veteran's claim for service connection, he 
received a VA audiological examination.  The December 2006 VA 
audiological summary report of examination for organic 
hearing loss reflects puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
35

Speech recognition ability on the Maryland CNC word list was 
94 percent for the right ear.  The criteria for hearing loss 
as described under 38 C.F.R. § 3.385 were not met for the 
left ear, as the auditory threshold did not reach a level of 
40 decibels or greater for any of the frequencies, only one 
(1) of the frequencies reached an auditory threshold level of 
26 decibels or greater, and speech recognition ability was 
not less than 94 percent. 
 
The Board notes that the Veteran received an audiology 
consultation in July 2006 to determine whether he needed 
hearing aids.  The audiologist found normal hearing in the 
lower frequencies and mild high frequency hearing loss in the 
right ear.  The Veteran's puretone threshold levels in the 
right ear tested at virtually the same level as during the 
December 2006 examination, with only the auditory threshold 
at the 4000 Hz frequency exceeding 26 decibels and no 
threshold exceeding 40 decibels.  After testing, the 
audiologist concluded that the "Patient is not a good 
hearing aid candidate at this time, nor does he meet NSC 
hearing aid criteria."

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the Veteran to have a current right ear hearing 
loss disability as defined by 38 C.F.R. § 3.385; thus, there 
may be no service connection for this claimed disability on 
either a presumptive or direct basis. 
 
The Board acknowledges the Veteran's assertions that he 
currently has hearing loss of the right ear as the result of 
his active duty service.  Certainly, the Veteran can attest 
to factual matters of which he had first-hand knowledge, such 
as subjective complaints of trouble hearing.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, to include diagnosing a current 
disability as defined by VA regulations; thus, his statements 
regarding diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise, and he cannot establish 
through lay reports alone, that his hearing loss is of such 
severity as to meet the criteria of 38 C.F.R. § 3.385.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 
 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
right ear hearing loss, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


PTSD

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
his involvement in combat operations in Vietnam, including 
the death of his close friend and fellow soldier during 
combat operations, caused his PTSD.  In addition to the death 
of his close friend, the Veteran was involved in numerous 
stressful encounters with enemy soldiers and guerilla forces.     
 
The Board notes that according to the Veteran's DD-214 his 
MOS was a Machine Gunner and that he received, among other 
awards and commendations, a Combat Action Ribbon for his 
service in Vietnam.  In light of the veteran's statements and 
the official records of the veteran's exposure to combat in 
service, the Board concedes that the veteran's all of his 
alleged in-service stressors are presumed to have occurred.  
38 U.S.C.A. § 1154(b). 
 
Even with a conceded in-service stressor, the evidence must 
still establish by competent medical evidence that the 
Veteran has a current disability due to those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As there is an 
approximate balance of the positive and negative evidence as 
to whether he has PTSD due to service, the Board concludes 
service connection is warranted.

In this regard, the Board notes that the Veteran's service 
treatment records are silent as to any treatment or diagnosis 
of PTSD.  Post-service, the Veteran received a PTSD screening 
from a social worker in May 2006 that indicated chronic, 
delayed onset PTSD.  A primary care physician confirmed the 
social worker's assessment of PTSD in June 2006, but did not 
render a specific opinion with regard to etiology.

Based on the foregoing assessments and his combat service, 
the Veteran was afforded a VA PTSD examination in December 
2006.  The examiner concluded that the Veteran "did meet 
criteria in re-experiencing and in avoidance.  He did not 
meet criteria in arousal."  The examiner concluded that the 
Veteran did not have sufficient documented or reported 
symptoms to permit a diagnosis of PTSD.

In support of his claim, the Veteran solicited letters from 
three (3) faculty members of Florida Atlantic University 
(FAU)'s Psychology Department, from whom the Veteran had 
taken classes.  Two (2) of the professors described some of 
the Veteran's symptoms of PTSD, anxiety, and psychological 
distress that they had observed.  

The third professor specifically argued that the Veteran 
warranted a diagnosis of PTSD.  This professor based his 
conclusion on a detailed analysis of how the Veteran's 
symptoms met each of the requirements for a diagnosis of PTSD 
under the APA DSM-IV.  The professor stated that he had been 
the Veteran's supervisory professor during the Veteran's 
graduate studies over most of a decade and that he had 
significant contact with the Veteran during that time.  The 
professor noted that he had personally observed many of the 
required symptoms for PTSD service connection and the Veteran 
had volunteered other symptoms during their conversations.  
In sum, the professor noted symptoms he claimed fulfilled the 
requirements of the five (5) categories of DSM-IV.  The 
professor's letter, taken as a whole, connotes a diagnosis of 
PTSD.  In addition to making a diagnosis of PTSD, the 
professor specifically links the current PTSD condition to 
the Veteran's service in Vietnam.  In support of his opinion 
the professor stated, "Since there is no evidence that he 
experienced these sensations before his combat experience and 
because they seem to be triggered be event[s] associated with 
his combat experience, other diagnoses do not seem 
appropriate."

It is unclear from the record the precise credentials of the 
FAU professor diagnosing the Veteran with PTSD.  Based on his 
status as Associate Professor in the Department of Psychology 
of a respected university, however, a considerable degree of 
expertise in psychiatric disability, such as PTSD, can be 
presumed.  It is not necessary for a diagnosis of PTSD to 
come from a licensed psychologist or psychiatrist.  See Cox 
v. Nicholson, 20 Vet. App. 563 (2007) (holding that a 
diagnosis may be rendered by a person who is qualified 
through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1)).  

The Board recognizes that there is conflicting evidence on 
the record.  On the one hand, a VA psychologist has opined 
that the Veteran does not have a current diagnosis of PTSD.  
On the other hand, a professor of psychology at FAU, a 
primary care physician, and a licensed clinical social worker 
all assess the Veteran as having PTSD.  The Board concedes 
that the diagnosing FAU professor's credentials are somewhat 
unclear and it is unclear what, if any, medical evidence or 
service records were reviewed in rendering the opinion.  
However, the letter is consistent with the veteran's lay 
testimony and the assessments of both a primary care 
physician and a licensed clinical social worker.  Thus, the 
Board concludes the evidence is at the very least in 
equipoise as to whether the veteran currently has PTSD 
related to military service.  As such, the veteran is 
entitled to the benefit of the doubt and service connection 
may be granted.

Therefore, in light of the veteran's combat exposure, the 
primary care physician and social worker's assessment of 
PTSD, and the December 2008 professor's letter indicating a 
relationship between his PTSD and war exposure, the Board 
further concludes that service connection is warranted.  See 
Hickson, supra.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for PTSD is granted.


REMAND

In a January 2007 rating decision, the RO granted the 
Veteran's claim for service connection for left ear hearing 
loss and assigned a 0 percent evaluation.  On the Veteran's 
August 2007 VA Form 9 Appeal, the Veteran indicated that his 
VA audiological examination may have been flawed.  
Specifically, the Veteran claimed that at one point while 
examining the left ear the examiner removed the earpiece 
"because she was not sure it was working properly."  The 
Veteran requested an additional examination to ensure a 
proper rating.  As it appears that the Veteran was attempting 
to express disagreement with the disability rating assigned 
to his service-connected left ear hearing loss in the recent 
RO decision, the Veteran should be afforded an SOC addressing 
this issue.  The claim must now be remanded to allow the RO 
to provide the Veteran with an appropriate SOC on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  The issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an 
SOC as to the issue of 
entitlement to a rating in excess 
of 0 percent disabling for her 
left ear hearing loss.  The 
Veteran should be informed that 
he must file a timely and 
adequate substantive appeal in 
order to perfect an appeal of 
this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2007).  If a timely 
substantive appeal is not filed, 
the claim should not be certified 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


